Citation Nr: 0005101	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right lung, claimed as secondary to nicotine 
dependence.

2.  Entitlement to an increased evaluation for service-
connected left shoulder bursitis and rotator cuff injury, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to February 
1948 and from July 1948 to January 1951.  His decorations 
include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
carcinoma of the right lung.  The RO also granted service 
connection for left shoulder bursitis and rotator cuff 
injury, and assigned a 20 percent disability rating.  The 
veteran subsequently perfected a timely appeal.

In a Substantive Appeal (VA Form 9) submitted in July 1998, 
the veteran asserted that the RO had committed clear and 
unmistakable error in its previous rating decisions which had 
denied his claims of entitlement to service connection for 
squamous cell carcinoma of the right lung and a left shoulder 
disability.  The veteran also raised a claim of entitlement 
to service connection for throat cancer, claimed as secondary 
to nicotine dependence.  As these issues have not been 
previously addressed, these matters are accordingly referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO].

In an August 1999 rating decision, the RO granted the veteran 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and 
entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code.  As these grants 
represent full awards of the benefits sought by the veteran, 
these matters are not presently before the Board on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The record reflects that the veteran presented testimony at 
personal hearings held at the RO in August 1996 and September 
1998.  In his July 1998 Substantive Appeal, the veteran also 
requested a personal hearing before a traveling member of the 
Board.  This request was withdrawn in a signed statement 
submitted in August 1998.

In a statement submitted in January 2000, the veteran's 
attorney requested that the veteran be provided with another 
personal hearing at the RO in regard to his claim of 
entitlement to service connection for squamous cell carcinoma 
of the right lung.  No reason was given for this request, and 
the attorney failed to mention the two previous hearings, in 
August 1996 and in September 1998.  At the latter hearing, 
the veteran and the attorney presented evidence and argument 
on the issues on appeal, specifically with respect to the 
contentions as to entitlement to service connection for lung 
cancer of the right lung due to the veteran's cigarette 
smoking in service. 

The veteran has already been provided with two hearings and 
the transcripts from both of these hearings are presently 
associated with the claims folder.  Neither the veteran nor 
his attorney have provided any reason why these prior 
hearings were in any way inadequate.  Furthermore, there is 
no indication that the transcripts from these prior hearings 
are incomplete.  The attorney has not given any indication 
that the veteran has any additional evidence to present which 
has not already been submitted.  See 38 C.F.R. § 20.717 
(1999).  

The Board concludes that to remand the veteran's claim on 
this issue merely to provide the veteran with another hearing 
would only cause unreasonable and undue delay in adjudicating 
the veteran's claim.  The Board will accordingly decide this 
issue.

The issue of entitlement to an increased evaluation for 
service-connected left shoulder bursitis and rotator cuff 
injury is addressed in the REMAND portion of this decision.  
In his January 2000 letter, the veteran's attorney did not 
request a hearing as to that issue.  However, while that 
issue is in remand status he may do so.

FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran developed a dependence on 
nicotine in service, and that such dependence was the 
proximate cause of his squamous cell carcinoma of the right 
lung.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during the veteran's 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Service connection for squamous cell carcinoma of the 
right lung, claimed as secondary to nicotine dependence, is 
warranted.  38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking service connection for cancer of the 
right lung.  He has advanced two separate theories, both 
based on secondary service connection, see 38 C.F.R. § 3.310.  
He contends that his lung cancer of the right lung is somehow 
due to his service-connected right shoulder injury.  He 
contends in the alternative that the lung cancer is related 
to service because he became addicted to nicotine during 
service and was unable to stop smoking for many years after 
service.  In essence, he contends that his post-service 
smoking and resultant lung cancer should be attributed to 
nicotine dependence which began during service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); see also Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

Service Connection - Nicotine Dependence and Related 
Disorders

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.   

If a claimant can establish by competent medical evidence 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking [vs. pre- or 
post-service smoking] gave rise to a disease, then service 
connection may be established on a direct basis under 
38 U.S.C.A. §§ 1110 and 1131.

Where the competent medical evidence does not support a 
direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis of competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  In essence, the issue then becomes whether the 
illness may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also 38 U.S.C.A. § 7104(c) (VA is statutorily bound to follow 
the precedential opinions of the VA Office of General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999). 

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstance service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.  The 1997 
Opinion further noted that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  The 1997 
Opinion also noted the potential for an intervening or a 
supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon (1) whether nicotine dependence may be 
considered a disease for purposes of VA benefits; (2) whether 
the veteran acquired nicotine dependence in service; and (3) 
whether that nicotine dependence may be considered the 
proximate cause of disability or death resulting from the 
veteran's use of tobacco products. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence. 

Service-connection - well-grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107.  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis);  (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and  (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)].

Factual Background

Upon entrance into service, x-rays taken of the veteran's 
chest were noted to be negative, and his chest and lungs were 
both found to be normal on examination.  Subsequent service 
medical records are negative for any complaints or treatment 
related to lung problems or cancer.  These records are also 
negative for any indication that the veteran ever smoked 
cigarettes or was treated for nicotine dependence.  In 
December 1951, the veteran was found to be unfit for duty due 
to injuries suffered as a result of a gunshot wound of the 
right shoulder.  He was discharged from service the following 
month.

There are no pertinent medical records covering several 
decades after service.  Hearing testimony of the veteran and 
his statements and those of others indicate, in essence, that 
he did not smoke before service; he began smoking during 
service and continued to smoke heavily for many years after 
service.

Private treatment records from the Stanford University 
Medical Center reflect that by December 1992, the veteran was 
found to have a squamous cell carcinoma in his right upper 
lobe bronchus.  The veteran's private physician, Dr. J.M., 
noted that the veteran, who had a long history of smoking, 
had presented himself with some right shoulder discomfort 
several weeks before.  Chest x-rays were obtained, which 
reportedly revealed an area of atelectasis involving the 
right upper lobe.  Shortly thereafter, computerized 
tomography (CT) studies were also obtained, which 
demonstrated a right hilar mass and segmental atelectasis of 
the right upper lobe.  A biopsy then revealed squamous cell 
carcinoma.  In several December 1992 clinical notes, Dr. J.M. 
related the veteran's squamous cell carcinoma to his long 
history of cigarette smoking.

In December 1992, the veteran underwent a fiberoptic 
bronchoscopy and a right pneumonectomy.  This surgery was 
performed by Dr. J.M., who noted a diagnosis of lung, right, 
pneumonectomy, and moderately differentiated squamous cell 
carcinoma.  X-rays taken shortly after surgery reportedly 
revealed "expected post surgical changes" associated with 
resection of the right lung, including opacification of the 
right hemithorax and mediastinal shift to the right.

In August 1994, the veteran filed a claim of entitlement to 
service connection for lung cancer, claimed as secondary to 
his service-connected gunshot wound to the right shoulder.  
He essentially contended that his cancer was related to 
muscle and bone damage he suffered as a result of his gunshot 
wound injury of the right shoulder.

In a March 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma of the right lung.  The RO found that there was no 
competent medical evidence of record showing that his 
squamous cell carcinoma was related to his service-connected 
gunshot wound.  The veteran subsequently filed a timely 
Notice of Disagreement, in which he also contended that his 
squamous cell carcinoma of the right lung was  related to his 
long history of tobacco use.   The veteran further contended 
that his first recollection of smoking was when he entered 
the service in July 1948.  He indicated that he continued 
smoking throughout service, as cigarettes were made available 
to servicemen during the Korean War.  Although the veteran 
acknowledged that he continued to smoke until 1990, he 
indicated that the origin of his tobacco habit was in 
service.

During his August 1996 personal hearing, the veteran 
testified that he believed that he developed his smoking 
addiction in service because cigarettes were made so readily 
available to serviceman.  He further testified that he felt 
that smoking was even encouraged by the military and that 
this played a role in his becoming addicted.

In March 1998, two VA physical examinations were conducted, 
by Drs. E.S. and P.K.  The veteran reported that he began 
smoking during service and increased the number of cigarettes 
he smoked per day throughout service.  He indicated that he 
tried to quit smoking when he left the military but could 
not.  He reported that he developed a cough in the mornings 
productive of phlegm, but continued to smoke because he was 
not able to quit.  He stated that he was finally able to quit 
smoking in November 1990.  Drs. P.K. and E.S. both diagnosed 
the veteran with nicotine addiction, which developed during 
active duty and continued until he quit smoking in 1990.   
They also diagnosed the veteran with a status post right 
pneumonectomy for lung cancer and "treated carcinoma of the 
lung, no evidence of recurrence."

In June 1998, the veteran's attorney submitted signed 
statements from several of the veteran's friends and family 
members.  In these statements, these individuals each 
asserted that they never knew the veteran to smoke prior to 
his entry into active duty, and that they each witnessed him 
smoking for the first time upon his return from service.

In December 1998, the veteran was provided with another VA 
physical examination.  The VA examiner noted that the veteran 
exhibited normal breath sounds on the left but no breath 
sounds on the right.  The veteran reported that he 
experienced severe shortness of breath even when talking or 
engaging in activities such as tying his shoelaces.  The VA 
examiner noted that chest x-rays taken in March 1998 revealed 
a clear left lung and a total absence of the right lung.  The 
VA examiner diagnosed the veteran with a status post 
pneumonectomy for lung cancer with marginal lung capacity and 
lung volume, and easy fatigability.

Analysis

Preliminary matters

The Board believes that certain initial decisions will serve 
to focus its discussion.  There is no question that the 
veteran had carcinoma of the left lung, leading to its 
surgical removal.  There is also no serious question that 
this lung cancer is related to his longstanding tobacco use.  
See the December 1992 of Dr. J.M.  The veteran has presented 
no medical evidence in support of his contention that that 
this disease is related to his service-connected gunshot 
wound of the right shoulder.  Moreover, although the veteran 
contends that he smoked during service, he does not appear to 
contend, nor does the medical evidence suggest, that in-
service (as opposed to post service) smoking caused his lung 
cancer.  Accordingly, in the absence of competent medical 
nexus evidence the Board finds these two aspects of his claim 
not well grounded.  See Caluza, supra.  The Board will 
therefore limit its discussion of service connection for 
right lung cancer secondary to nicotine dependence.

Although the issue of service connection for nicotine 
dependence, as such, was not certified for appellate 
consideration, it is clear that the issue was raised by the 
veteran and was adjudicated by the RO.  38 C.F.R. § 19.35 
(1999) provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue.  Thus, although the issue 
of service connection for nicotine dependence was not 
certified for appeal by the RO, for the reasons stated above 
the Board finds that it has jurisdiction.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  
Therefore, this issue is properly before the Board for 
adjudication.

The Board further finds that the veteran's claim of 
entitlement to service-connection for squamous cell carcinoma 
of the right lung is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  As discussed above, in order to 
establish a well-grounded claim for secondary service 
connection related to nicotine dependence, a claimant must 
provide (1) medical evidence of a current disability, (2) 
medical evidence that nicotine dependence arose in service, 
and (3) medical evidence of a relationship between the 
current disability and the nicotine dependence.  See USB 
Letter 20-97-14 (July 24, 1997).

In this case, the Board finds that the veteran has submitted 
such evidence, in the form of the March 1998 VA examination 
reports in which Drs. P.K. and E.S. diagnosed the veteran 
with nicotine dependence that arose in service, and the 
December 1992 clinical notes in which the veteran's squamous 
cell carcinoma was related to his long history of cigarette 
smoking.

Having found the veteran's claim to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107.  In the 
instant case, there is ample medical and other evidence of 
record, the veteran has been provided with two personal 
hearings and several recent VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, the Board finds that no further development is 
necessary in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Discussion

The Board will address whether all the elements of a 
secondary service connection claim exist, i.e. (1) whether 
the veteran has diagnosed nicotine dependence; (2) whether 
the veteran acquired such nicotine dependence in service and 
(3) whether that nicotine dependence may be considered the 
proximate cause of the veteran's squamous cell carcinoma of 
the right lung.  See VAOPGCPREC 19-97 and VAOPGCPREC 2-93.

With regard to the first two elements, the Board finds the 
most probative evidence of record to be the opinions of the 
veteran's March 1998 VA examiners, Drs. P.K. and E.S., who 
both diagnosed the veteran with nicotine dependence and both 
specifically concluded that the veteran's nicotine dependence 
had its onset during service.  As there is no competent 
medical evidence of record that indicates otherwise, the 
Board believes that this evidence supports finding that the 
veteran did acquire a nicotine dependence in service. 

With regard to the third element, the Board believes that the 
greater weight of competent and probative evidence supports 
finding that the veteran's nicotine dependence acquired in 
service can be considered the proximate cause of his squamous 
cell carcinoma of the right lung resulting from the his use 
of tobacco products.  In particular, the Board notes that Dr. 
J.M. noted in several clinical reports that the veteran's 
squamous cell carcinoma of the right lung was related to his 
45-year history of tobacco use.  Furthermore, there is no 
evidence of any supervening cause of his squamous cell 
carcinoma, such as exposure to environmental toxins, and no 
indication that the veteran's nicotine addiction ever went 
through a period of full remission following discharge.  In 
fact, Dr. P.K. specifically determined that the veteran's 
nicotine addiction that developed in service continued until 
he quit smoking decades later.

In short, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran developed a 
dependence on nicotine in service, and that such dependence 
was the proximate cause of his squamous cell carcinoma of the 
right lung.  The Board cannot identify any medical evidence 
to the contrary.  Accordingly, the Board finds that a grant 
of service connection nicotine dependence and service 
connection for squamous cell carcinoma, claimed as secondary 
to nicotine dependence, is warranted.

Additional Matter

The Board wishes to make it clear that, while it has no 
reason whatsoever to doubt the veteran's statements to the 
effect that he started and continued smoking during service 
because cigarettes were readily available to service members, 
the source of the cigarettes is irrelevant to the matter at 
hand.  To the extent that the veteran may be raising an 
argument concerning the culpability of the United States 
government in connection with furnishing tobacco products to 
servicemen, such is not contemplated in the law and VA 
regulations as a factor in the Board's deliberations.


ORDER

Entitlement to service connection for nicotine dependence is 
granted.

Entitlement to service connection for squamous cell carcinoma 
of the right lung, claimed as secondary to nicotine 
dependence, is granted.

REMAND

The veteran is seeking an increased rating for his service-
connected left shoulder bursitis and rotator cuff injury, 
which is currently evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a,  Diagnostic Code 5201 (1999) 
[limitation of motion of the arm].  He essentially contends 
that his left upper extremity symptoms are of greater 
severity than is contemplated by his currently assigned 20 
percent disability rating.

As an initial matter, the Board notes that the veteran's 
claim of entitlement to an increased evaluation of his left 
shoulder bursitis and rotator cuff injury is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is awarded service connection for a disability and appeals 
the RO's initial rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In accordance 
with this duty, and for the reasons and bases stated below, 
the Board finds that further evidentiary development is 
necessary before the veteran's claim can be properly 
adjudicated.

The record reflects that since filing his claim for service 
connection for a left shoulder disorder, the veteran has been 
provided with two VA orthopedic examinations.  However, the 
first VA orthopedic examination, which was conducted in March 
1998, appears to have been conducted solely in order to 
determine the etiology of the veteran's left shoulder 
disorder.  There is no discussion as to the severity of his 
left shoulder disorder, or as to whether he experiences any 
functional loss due to pain or other symptoms.  Likewise, the 
Board can find no such discussion in the report of his second 
VA orthopedic examination, which was conducted in December 
1998.  X-rays were not taken during either exam.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment of his left shoulder and because on VA 
examination, limitation of motion was identified, the 
considerations of 38 C.F.R. §§ 4.10 and 4.40 must be 
adequately addressed and were not in the most recent VA 
examinations and rating action.  Therefore, the Board finds 
that another VA examination of the veteran's service-
connected left shoulder disability is in order.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may have 
treated the veteran for his left shoulder 
disability since 1994.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured.  Regardless of whether the 
veteran responds, the RO should attempt 
to obtain any recent VA treatment records 
that may be available.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded another VA 
orthopedic examination to determine the 
severity of his left shoulder disorder.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the left shoulder and 
noting the normal range of motion.  In 
particular, whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups.  The examiner should also 
specifically address any functional 
impairment attributable to the veteran's 
left shoulder disorder.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his service-
connected left shoulder bursitis and 
rotator cuff injury.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 38 
U.S.C. § 1103]. However, this law is effective only as to claims filed after June 9, 1998. 
Accordingly, the Board will evaluate the appellant's contentions under the more lenient standard 
articulated above.
  On July 24, 1997, the Acting Under Secretary of VA for Benefits issued USB Letter 20-97-14 
with further guidelines for adjudication of claims of entitlement to service connection based on 
tobacco use or nicotine dependence.  The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service connection related to nicotine dependence 
arising in service depends upon the three elements of: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the use of tobacco products by the veteran. 
The letter further noted that such claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim was clearly to be subjected to the usual 
underlying criteria for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station letter dated in January 1997, which 
discussed at length the criteria required for a claim to meet the well-groundedness threshold.  
Specifically, in pertinent part, for claims alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence of a relationship between the current 
disability and tobacco use during active service in order to establish a well-grounded claim.

For claims alleging secondary service connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  For the purposes of well 
groundedness, medical evidence that nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians opinion with respect to that dependence 
having originated in service.  The letter further noted that if the claim was not well-grounded, the 
claimant would be advised of what evidence is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been received, there was a responsibility to 
execute VA's duty to assist.  Citing a May 1997 Under Secretary for Health document, the letter 
held that nicotine dependence is a disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran under General Counsel and regulatory 
definitions.

  The RO has noted that at times the veteran has alluded to pre-service cigarette smoking.  Most of the 
evidence of record indicates that he started smoking during service, and the Board so finds.  However, when 
the veteran started smoking is essentially irrelevant to the question at issue here, whether nicotine 
dependence began during service.

